Citation Nr: 1725971	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-16 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a heart disorder, to include aortic valve sclerosis/stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1973, March 1984 to December 1986, February 1991 to August 1991, and from November 1993 and April 1994.  The Veteran had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.
 

FINDINGS OF FACT

1.  The Veteran does not have active tuberculosis disability.

2.  The Veteran does not have a bilateral hearing loss disability per VA regulations.

3.  The Veteran's aortic valve sclerosis/stenosis first manifested many years after service and is not attributable to any aspect of service.


CONCLUSION OF LAW

1.  The criteria for service connection for tuberculosis have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.370, 3.371 (2016).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for a heart condition have not been met.  
38 U.S.C.A. 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In October 2015, the Board remanded the claims for the AOJ to obtain Social Security Administration (SSA) records, to obtain examinations for the claims for service connection for tuberculosis and a heart condition, and to obtain an addendum opinion regarding the Veteran's hearing loss.  The AOJ was then to readjudicate the claim and, if any benefit remains denied, issue the Veteran an SSOC.  

The AOJ obtained SSA records and an addendum audiological opinion.  The Veteran, per a phone call in December 2016, stated he would not attend the examinations scheduled by the AOJ and the Veteran stated that the evidence of record should be used to decide the claim.  The AOJ readjudicated the claim and issued an SSOC.  Therefore, the Board finds there was substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2008.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his or her service treatment records, VA treatment records, service personnel records, and statements have been obtained and appear to be complete.  In addition, VA obtained any outstanding and relevant post service medical treatment records referable to the Veteran's hearing loss, tuberculosis, and a heart condition.

As the Veteran stated he did not want to schedule a new examination, a decision will be made on the evidence of record.  38 C.F.R. § 3.655(b).  Therefore, additional examination(s) is (are) not required and the duty to assist, in this case, is meant without an examination on the issues on appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist that the VA could rectify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits. 


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases; including tuberculosis,  organic diseases of the nervous system (sensorineural hearing loss), and arteriosclerotic heart disease are presumed to have been incurred in service if manifest to a compensable degree within a certain number of years of discharge from service: which, in the case of tuberculosis, is three years and, in the case of an organic disease of the nervous system, and arteriosclerotic heart disease is one year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes any period of active duty for training (ACDUTRA) in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training (INACDUTRA) during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Active duty for training includes full-time duty with the Army National Guard or Air National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 
38 C.F.R. § 3.6(c).  Inactive duty training includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Veteran served in the U.S. Navy as a general dental officer.

1.  Tuberculosis

The Veteran contended that he was exposed to tuberculosis and continues to have tuberculosis.  Specifically, he stated that he was exposed to tuberculosis (TB) while serving in a TB endemic area in Alaska and started to cough up blood.  At his next regular screening test was positive.  See March 2010 Statement in Support of Claim.

The original informal claim was dated September 2003.  The Board has considered whether the Veteran had active tuberculosis at any time during the pendency of the claim from that date.

The Veteran had ACDUTRA in Alaska in both 1997 and 1998.  In August 1998, the Veteran had a positive PPD screen, at the time felt to be recent, as he been negative in 1997.  See June 2004 primary care note; see also (unknown month) 1998 Initial Visit Assessment note (reporting positive PPD 2 days prior, last PPD one year prior was negative, also reporting symptoms of lost weight and night sweats).  A February 1998 X-ray report stated the Veteran had coarse bronchovascular markings and increased interstitial markings noted in the lower lobes bilaterally.  The lungs where otherwise clear.  Impression was bibasilar chronic lung changes.  Additional chest X- rays in 1999 showed granuloma at the right apex.  See June 2004 primary care note.

An August 2000 Report of Medical History reported the Veteran had a positive TB screening test and had blood in sputum or when coughing four years prior, but chest X-rays were negative and no blood in sputum had been reported for four years. 

March 1998, November 2000, August 2001, September 2002, and March 2003 Annual Tuberculosis Questionnaires reported the Veteran as a previous PPD converter, but no symptoms in the past year.  In the March 2003 document, the "remarks" section reported that the Veteran "could have been exposed" to active tuberculosis patients in Alaska. 

A February 2003 note from a radiologist concluded "9 mm upper lobe nodule, essentially unchanged since 12/11/99 and felt to be benign with lack of significant interval change otherwise unremarkable chest exam, stable since 4/12/00."

An October 2004 letter from a private physician containing a June 2004 primary care note reported a prior positive PPD screen in 1998, with then symptoms of hemoptysis and recommendation for 6 months of prophylactic INH treatment, but with no evidence of active tuberculosis or residuals of tuberculosis.  As recounted in a June 2005 VA Infectious Disease Outpatient note, the Veteran: 

[H]ad multiple [chest X-rays] over these past several years, last in 2004 which showed essentially unchanged nodule felt to be stable and unchanged in size, likely representing previous granulomatous d[iagnosis] . . . providers over the past 1-2 y[ea]rs sayin[g] he does not have active tb and should treated for latent tb . . . notable, p[atien]t has no systemic [symptoms] of f/c/ns/weight [nor] cough/sob/chest pain."

A VA July 2004 treatment document reported that the Veteran had no drug treatment for tuberculosis and, based on previous X-rays, the treating doctor found that "likelihood that this active tuberculosis is quite low" and the patient denied relevant symptoms.  The doctor stated x-rays from 1999 until 2004 "showed unremarkable, 9-mm chest mass in right upper lobe.  We suspect this not active tuberculosis."  The assessment was "latent tuberculosis infection until proven otherwise.  The patient has no systemic symptoms consist with active tuberculosis."

A VA June 2005 treatment note found the Veteran had "latent tb infection-pt likely converted >5 years ago, he does not have evidence for active disease."  A July 2005 VA addendum treatment note stated "there is no clinical suspicion of active tuberculosis."

A letter from a private doctor dated September 2005 noted that the Veteran had positive PPD test and one lesion on chest X-ray, but otherwise "tuberculosis [is] probably not active."

The Veteran apparently never underwent medical treatment for active tuberculosis.  See, e.g., August 2009 VA Infectious Disease Clinic Follow Up.  A May 2009 VA treatment progress note reported chest X-ray had no significant abnormalities, that the Veteran felt well, and had no cough, night sweats, or weight loss. 

An undated private medical record received in April 2014 by a Dr. M. S. gave recommendation for prophylactic treatment for latent tuberculosis for the Veteran.  The undated note report the Veteran had normal baseline liver function and had not been prescribed medication.

Veteran's tuberculosis is still reported to be latent.  See, e.g., July 2015 VA general medicine clinic note.

The AOJ scheduled the Veteran for an examination regarding tuberculosis, but the Veteran, when contacted by the VA, stated he did not wish to be examined.  See December 2016 VA report of contact.

The Board has carefully reviewed the evidence but finds that service connection for tuberculosis or any residuals thereof is not warranted.  To date, no report has been received indicating an active case of tuberculosis or tuberculosis residuals.  The tine or Mantoux test combined with risk factors is used to determine whether exposure to infection with Mycobacterium tuberculosis or a related organism has occurred.  Dorland's Illustrated Medical Dictionary, 1876 (30th ed. 2003).  The Veteran had a positive PPD test which supports the Veteran's assertion of exposure, but this does not indicate that the Veteran developed active tuberculosis.

A key element in establishing service connection is evidence establishing that a claimant has a diagnosis or manifestation of disability at any time during or shortly prior to the period of the appeal.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this case, there is no evidence of active tuberculosis or any residuals thereof in accordance with applicable law.

While the Veteran has claimed he has tuberculosis related to service and he is a medical professional (a dentist) and competent to make such a finding, he has not stated on what basis facts or data, principles and methods, or application of the latter to the former on which his opinion is based.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Therefore, his opinion is not entitled to any probative weight.  This is especially true considering the negative evidence given by multiple reports and notes by other medical professionals over many years, which stated the Veteran does not have active tuberculosis.  

There is no probative finding of active tuberculosis or residuals.  The Veteran himself has turned down treatment for active tuberculosis and repeatedly denied any symptoms during the pendency of the appeal.  In the absence of current disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Under the circumstances, the Veteran has not met the regulatory requirements to establish service connection for tuberculosis or any residual thereof and service connection must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

2.  Bilateral hearing loss

The Veteran asserted that he was exposed to loud sounds while performing his military duties as a dentist.  See, e.g., March 2013 correspondence.  Specifically, the Veteran reported that he had hearing loss in the high frequency range shown in testing in October 1986, September 1991, April 1993, April 1994, and May 1996.  See March 2010 Statement in Support of Claim.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

The Veteran, as reported by various medical examiners and him in Reports of Medical History, did have some hearing loss in service.  The Veteran had normal or negligible hearing loss in several service treatment examinations and additionally the Veteran reported no history of hearing loss.  See, e.g., Service treatment records dated March 1971, October 1986, October 1988, May 1989, March 1991, September 1991, October 1991, April 1993, April 1994, May 1996, July 1998, and August 2000; see Reports of Medical History dated May 1972, November 1973, September 1983, October 1986, May 1989, and September 1991. 

There are inconsistent reports of some hearing loss in service treatment documents.  In a September 1983 audiometer, the Veteran showed three auditory thresholds above 26 decibels in the left ear.  Minor hearing loss was noted in Reports of Medical Examinations in May 1989 and May 1996.  The Veteran reported minor hearing loss in a corresponding May 1996 Report of Medical History.  In a July 1998 audiometer, the Veteran showed one auditory threshold at 40 decibels at 4000 Hz or below in each ear and four above 26 decibels in the left ear.  In August 2000 and March 2003, the Veteran reported no hearing loss.  The last in-service hearing examination occurred in August 2000 found hearing loss, with two thresholds at 25 at 4000 Htz or below in right ear and one in the left.

The Veteran first claimed a hearing issue in a claim dated October 2008.  While the Veteran's service treatment records show hearing loss in service, there still must be a hearing disability for VA purposes during the pendency of the claim.

In June 2008, the Veteran had one private audiogram testing from which yielded pure tone auditory thresholds:

HERTZ
500
1000
2000
3000
4000
LEFT
15
25
25
25
25
RIGHT
5
15
35
35
40

A speech discrimination test of an unknown-type shows that the Veteran had 82 percent binaural discrimination.  A "summary" section states that the Veteran "suffers from sensorineural hearing loss more than likely noise induced."  A "Board Certified Hearing Instrument Specialist," not a state licensed audiologist, signed the audiogram.  See 38 C.F.R. § 4.85(a)("An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."). 
	
The Veteran had one post service VA hearing test, which occurred during his January 2009 VA examination with the following results:

HERTZ
500
1000
2000
3000
4000
LEFT
15
20
25
20
20
RIGHT
10
15
20
20
25

Maryland CNC Test for both ears was 100 percent.  The examiner found the Veteran's hearing was normal for rating purposes.  Acoustic reflexes were present at the expected levels in ipsilateral and contralateral conditions in both ears, and were consistent with pure tone thresholds. 

In a December 2010 private hearing examination, based on the diagram in the audiometric evaluation, the results were the following:

HERTZ
500
1000
2000
3000
4000
LEFT
20
30
40
none
40
RIGHT
30
20
30
none
40

A "speech sound discrimination" for both ears was 100 percent.  Finding was "bilateral sensorineural hearing loss."  A person with the post-nominals "M. S." signed the audiogram.  There is no indication that either the doctor who signed the evaluation or the person who conducted the audiometric was state-licensed audiologists.  See 38 C.F.R. § 4.85(a).  

On remand, the Board requested that an addendum opinion be obtained in consideration of the private June 2008 audiogram and other in-service audiological examinations.  In a May 2016 opinion, an audiologist stated that the June 2008 audiogram was conducted by a hearing aid center, was not complete, and was not done by an audiologist.  In contrast, the audiologist found that the March 2009 VA audio examination was complete and conducted in a sound field environment with calibrated equipment by an audiologist with a doctorate degree.  He described the poorer hearing in the 2008 examination as a result of testing "in a non-standard sound both and may also reflect earwax or collapsed ear canal artifact since the poorer threshold are only in the right ear in the high frequencies."  

The Board finds that the private audiograms in this case cannot be used for purposes of determining whether the Veteran has hearing loss.  Firstly, the May 2016 addendum opinion suggested issues with the equipment and circumstances of the 2008 private audiogram test.  More pertinently, a state-licensed audiologist did not perform the private June 2008 audiogram or the December 2010 audiogram, nor use the Maryland CNC test.  The December 2010 private examination also did not contain a 3000 Hertz evaluation.

The Board finds that there is no adequate examination showing a hearing disability for VA purposes during the pendency of the appeal.  The Veteran has shown some hearing loss in various examinations discussed above, however the evidence of record shows that the Veteran does not have hearing loss disability as established in 38 C.F.R. § 3.385.  Additionally, the March 2009 VA audio examination result is affirmative evidence against a current hearing loss disability.   

While the Veteran claims he has hearing loss, in this instance the Board finds the determination of whether hearing loss meets VA standards to qualify as a hearing loss disability must be supported by testing compliant with VA regulations.  Furthermore, there is no indication that the Veteran is reporting a contemporaneous diagnosis that any prior hearing loss examination results met VA threshold standards, and, as shown above, the symptoms he has reported are not supported by medical professional testing meeting the VA standards for a hearing test.  As there is no competent evidence of a current disability, service connection for hearing loss must be denied.

For the foregoing reasons, the preponderance of evidence is against a finding of service connection for bilateral ear hearing loss disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).

3.  Heart disorder

The Veteran asserted that his heart disorder ( "aortic valve disorder") was first diagnosed in 1991 while on active duty for Desert Storm.  See February 2009 correspondence.  The Veteran has also claimed that his aortic valve stenosis was secondary from streptococcal throat he contracted during Desert Storm.

A November 1988 service treatment note reported "history of heart murmur" with normal echocardigram two years prior and again in November 1988. In September 1991, the Veteran had notations of heart murmur starting in examination for "release from ACDUTRA annual."  See September 1991 Report of Medical History (listing history of "functional heart murmur.").  Reports of Medical Examination list systolic ejection murmur for the next decade.  See, e.g., September 1991 Report of Medical Examination (listing the Veteran's heart as "abnormal" with a notation of "early-mod systolic ejection" (i.e., a heart murmur); July 1998 Report of Medical Examination (listing heart as "normal" with a notation of "systolic ejection murmur"); August 2000 physical examination (reporting a systolic ejection) for a period of active duty for training (ACDUTRA)); August 2001 certification of physical condition (reporting functional heart murmur when laying down, diagnosed in November 1986).

An undated Report of Medical Examination (sometime between April 2002 and March 2003) for purposes of retention noted heart as "abnormal with "m[id]-s[ystolic] m[urmur] at base.  A March 2003 service treatment document which appears to have been originally attached to the Report of Medical Examination for retention found right bundle branch block based on an EKG.  There are also an undated private treatment note and a February 2003 report, apparently both from the same time as the above, reporting the Veteran had a right bundle branch block and heart murmur.

In July 2003, a private stress echocardiogram showed that the Veteran had moderate left ventricular hypertrophy, mild aortic stenosis, and scelerotic aortic valve.  An additional 2005 VA medical note reported aortic stenosis.  

A September 2005 letter to the Department of Social Services from a private doctor reports the Veteran had "a history of a silent myocardial infarction which was asymptomatic but later discovered on an EKG when he was evaluated for aortic stenosis.  His aortic stenosis is also basically asymptomatic as well [and] [h]as not had an arteriogram but his treadmill was okay, he said."  His heart had regular rhythm, with "grade 2/6 aortic systolic murmur[,] but a seagull type."

A February 2011 treatment report diagnosed rheumatic valvular heart disease, after an echocardiogram in January 2011 found "problems" with three valves.  The doctor found that the Veteran has had "valvular problems for a long time, and they have not progressed.  As such, they do not show the characteristic of the normal degenerative changes with progression.  He probably had rheumatic heart disease as a child, which affected his valves."

In short, the Veteran had a heart murmur, first noted in the 1980s.  A heart or cardiac murmur is defined as a sound of finite length generated by turbulence of blood flow through the heart.  Dorland's at 1182.  The evidence of record shows that the Veteran is first noted to have had his current heart valve dysfunction in February 2003.  There is no evidence that his current heart disorder occurred during active service.  Instead, the Veteran claimed his "heart murmur," first reported in the 1980s, was in fact his currently diagnosed rheumatic valvular heart disease/aortic stenosis/sclerotic aortic valve.  The Veteran has not offered any probative medical evidence to explain why noise from turbulent blood flow necessarily was the onset of aortic valve stenosis or that attributes the current valve dysfunction to any in event in service including an episode of streptococcal throat during Operation Desert Storm.

The current heart valve disorder was first found multiple years after the last period of service for which the presumption regulations apply.  See 38 U.S.C.A. § 1137; 
38 C.F.R. § 3.309(a); see also Smith v. Shinseki, 24 Vet. App. 40 (2010).  To date, no probative evidence has been submitted regarding a nexus between any event in-service and the Veteran's current heart valve disorder, beyond his own statements contained in his claim and other documents.  Again, the Veteran has not based his medical statements upon any basis facts or data, principles and methods, or application of the latter to the former.  Therefore, it is not entitled to any probative weight.  The VA afforded the Veteran an opportunity to receive an examination and opinion, but the Veteran chose not to attend.  As result, there is no probative medical opinion regarding nexus to service and medical report indicating a childhood disease manifested post-service by his heart issues.  

For the above reasons, the preponderance of evidence is against a finding of service connection for bilateral ear hearing loss disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b).








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the residual conditions of active tuberculosis is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a heart disorder is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


